Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Appeal Brief
Applicant’s submission of an Appeal Brief, filed on 12/17/2021 has been discussed via a pre-appeal brief conference with SPE, Smith Jelani and TQAS, Matthieu Setliff on 02/16/2022.  The rejection is withdrawn.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
This communication is an Examiner's reasons for allowance in response to application’s Appeal Brief filed on 12/17/2021, assigned serial 16/345362 and titled “Apparatus For Determining Operator Awareness and For Initiating Precautionary Measures on A Robotic Vehicle”
Claims 1-13, 17, 19, 22-25 & 29 are allowed.  The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitations required by the generate a virtual sight area that originates from the device located at the operator based on the virtual line-of-sight vector and a predetermined sight area parameter; …”

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dong-Il Son (20160086386) discloses an apparatus for screen capture.  The apparatus generates a virtual reality image to be applied to a virtual reality environment (see the abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662